Case 1:19-cv-08935-NLH-MJS Document 29 Filed 04/06/21 Page 1 of 1 PageID: 321



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    DELLISA RICHARDSON,
                                          Civil No. 19-08935
                   Plaintiff,
                                          ORDER
          v.

    CASCADE SKATING RINK, et al.,

                   Defendants.


      For the reasons expressed in the Court’s Opinion filed

today,

      IT IS on this 6th of April, 2021

      ORDERED that Plaintiff’s Motions for Default Judgment (ECF

Nos. 24-25) be, and the same hereby, are DENIED; and it is

further

      ORDERED that Plaintiff is granted an additional 90 days to

effect proper service on Defendants in accordance with Federal

Rule of Civil Procedure 4.



Date: April 6, 2021                      s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     1
